Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first links and second links" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the aforementioned limitation has been interpreted as “the first link and the second link” as best understood by Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 22, 30, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. (US 4,048,804) in view of Romanawicz et al. (US 4,382,722).
Regarding claims 1 and 2, Elsner a roof support comprising: a base (floor sills 18A, 18B); a canopy (roof cap 16) for engaging a mine surface, the canopy supported relative to the base and including an end configured to be spaced apart from a mine face by a distance; a shield (20) coupled to the canopy; a jack (telescopic prop 15) including a first end coupled to the base and a second end coupled to the canopy, the jack being extendable and retractable to adjust a height of the canopy relative to the base; and a second link (lever 24) including one end pivotably coupled to the base and another end pivotably coupled to the shield, the first link positioned between the second link and the end of the canopy; and maintaining a set height of the canopy (Figs. 1 and 4; col. 3, lines 14 - 42; col. 4, lines 63 - 67). Elsner fails to disclose a first link movable between a first, retracted position in which the first link has a first length and a second, extended position in which the first link has a second length, movement of the first link between the first position and the second position causing the distance to change; and the first link positioned between the second link and the end of the canopy. Romanowicz teaches a mining apparatus comprising: a first link (cylinder 9) link coupled between the base (1) and the shield (6), the first link movable between a first, retracted position in which the first link has a first length and a second, extended position in which the first link has a second length, movement of the first 
Regarding claim 7, Elsner in view of Romanowicz discloses all of the claim limitations except the first link is a pair of links coupled between the base and the shield. Elsner in view of Romanowicz teaches a plurality of second links located on base sections (see floor sills 18A, 18B in Elsner) and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified first link as disclosed above to include a pair of first links so that a first link and a second link are positioned on each base section to apply equal support to each side of the base. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 22, Elsner further discloses the canopy (16) is pivotably coupled to the shield (20) (see pivot joint 19) (Fig. 1).
Regarding claim 30, Elsner discloses a roof support comprising: a base (floor sills 18A, 18B); a canopy (roof cap 16) for engaging a mine surface, the canopy supported relative to the base and including an end positioned proximate a mine face; the canopy being spaced from the base by a height; 
Regarding claim 31, Elsner further discloses a jack (15) supporting the canopy (16) relative to the base (18A, 18B), the jack being extendable and retractable relative to the base, wherein the shield is coupled to the base by rear links (21A), and the canopy is pivotably coupled to the shield (Fig. 1).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. in view of Romanawicz et al.  as applied to claim 1 above, and further in view of Fletcher (US 3,830,456). Elsner in view of Romanawicz fails to disclose the first link is a telescoping box link having a rectangular profile, the box link including a first portion proximate a first end, a second portion slidably coupled to the first portion, and a linear actuator coupled between the first portion and the second portion, operation of the linear actuator moving the second portion relative to the first portion. Romanowicz teaches a first link including a first portion (wide portion of cylinder 9) proximate a first end and a second portion (narrow portion of cylinder 9) slidably coupled to the first portion, and a linear actuator (hydraulic cylinder inherently includes a linear actuator coupled between the first portion and the second portion), operation of the linear actuator moving the second portion relative to the first portion (Fig. 3; col. 1, lines 11 - 16; col. 2, lines 21 - 26). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the link having a fixed length as disclosed by Elsner to include both a second link having a fixed length and a first link having an adjustable length as taught by Romanowicz to achieve high multiplication of the cylinder travel in relation to the lining height change and a high multiplication of the spragging force of the cylinder in relation to the supporting capacity of the lining, increasing concurrently with the height increase.  Romanowicz fails to teach a box link having a rectangular cross-sectional profile. Fletcher teaches a telescoping box link (25, 25a, 25b) having a rectangular cross-sectional profile (Figure; col. 3, lines 22 - 25; col. 5, lines 7 - 11). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the shape of the box link as disclosed above with the rectangular cross- sectional profile as taught by Fletcher as a design consideration within the skill of the art. A change in the shape of a prior .

Claims 4, 20, 21, and 32 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. in view of Romanowicz et al. as applied to claims 1 and 30 above, and further in view of Junker et al. (US 8,567,870).
Regarding claims 4 and 32, Elsner in view of Romanowicz discloses all of the claim limitations except a sensor configured to detect a position of the canopy relative to the mine face. Junker teaches a sensor (17) configured to detect a position of the canopy (13) relative to the mine face (32) (Fig. 1; abstract; col. 5, line 50 - col. 6, line 4) to ensure a safe distance between the canopy and the coal face is maintained to avoid a collision between the shearer disc and the canopy. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the sensor as taught by Junker to ensure a safe distance between the canopy and the coal face is maintained to avoid a collision between the shearer disc and the canopy.
Regarding claims 20, 21, 33, and 34, Elsner in view of Romanowicz fails to disclose a controller configured to receive a signal from the sensor indicative of the position of the end of the canopy, determine whether a portion of a mining machine will contact a portion of the canopy based on the signal, the controller further configured to perform at least one of the following: operate an actuator to modify the position of the canopy, and generate an alert to an operator. Junker teaches a controller (computer, not shown) configured to receive a signal from the sensor (17) indicative of the position of the end of the canopy (13), determine whether a portion of a mining machine (floor skid 11) will contact a portion of the canopy based on the signal, the controller further configured to operate an actuator to modify the position of the canopy (Fig. 1; abstract; col. 1, line 59 - col. 2, line 5; col. 3, lines 36 - 39). It .

Claims 23, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. (US 4,048,804) in view of Romanowicz et al. (US 4,382,722) and Fletcher (US 3,830,456).
Regarding claim 23, Elsner discloses a roof support comprising: a base (18A, 18B); a canopy (16) for engaging a mine surface, the canopy supported relative to the base and including an end positioned proximate a mine face; a shield (20) coupled between the base and the canopy; a link (lever 24) coupled between the base (18A, 18B) and the shield (20); and maintaining a set height of the canopy (Fig. 1; col. 3, lines 14 - 42). Elsner fails to disclose the link including a first portion proximate a first end, a second portion slidably coupled to the first portion, and a linear actuator coupled between the first portion and the second portion, the linear actuator operable to extend and retract the second portion relative to the first portion, the link movable between an extended position and a retracted position, the end of the canopy being spaced apart from the mine face by a first distance while the link is in the extended position, the end of the canopy being spaced apart from the mine face by a second distance while the link is in the retracted position; the link comprising a box link having a rectangular cross-sectional profile. Romanowicz teaches a mining apparatus comprising: a link including a first portion (wide portion of cylinder 9) proximate a first end and a second portion (narrow portion of cylinder 9) slidably coupled to the first portion, and a linear actuator (hydraulic cylinder inherently includes a linear actuator to extend and contract the length of the cylinder 9) coupled between the first portion and the second portion, the linear actuator operable to extend and retract the second portion relative to the first portion, the link movable between an extended position and a retracted position (Fig. 3; col. 1, lines 11 - 
Regarding claim 28, Elsner further discloses a jack (15) supporting the canopy (16) relative to the base (18A, 18B), the jack being extendable and retractable relative to the base, wherein the shield is coupled to the base by rear links (21A), and the canopy is pivotably coupled to the shield (Fig. 1).
Regarding claim 29, Elsner further discloses the link (24) is one of a pair of links coupled between the base (18A, 18B) and the shield (20) (col. 3, lines 40 - 42), the pair of links being movable between a first position and a second position (Fig. 1; col. 3, lines 40 - 45).

Claims 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. in view of Romanowicz et al. and Fletcher as applied to claim 23 above, and further in view of Junker et al.
Regarding claim 25, Elsner in view of Romanowicz and Fletcher discloses all of the claim limitations except a sensor configured to detect a position of the canopy relative to the mine face. 
Regarding claims 26 and 27, Elsner in view of Romanowicz and Fletcher fails to disclose a controller configured to receive a signal from the sensor indicative of the position of the end of the canopy, determine whether a portion of a mining machine will contact a portion of the canopy based on the signal, the controller further configured to perform at least one of the following: operate an actuator to modify the position of the canopy, and generate an alert to an operator. Junker teaches a controller (computer, not shown) configured to receive a signal from the sensor (17) indicative of the position of the end of the canopy (13), determine whether a portion of a mining machine (floor skid 11) will contact a portion of the canopy based on the signal, the controller further configured to operate an actuator to modify the position of the canopy (Fig. 1; abstract; col. 1, line 59 - col. 2, line 5; col. 3, lines  36 - 39). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the controller and sensor as taught by Junker to prevent damage to the canopy and/or the mining machine caused by contact therebetween.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 

Applicant argues that modifying Elsner as proposed by Examiner would be inconsistent with the stated purpose of Elsner.  Examiner replies that the stated purpose of both Elsner and Romanowicz is to provide a support assembly for use in a mine.  Therefore, one of ordinary skill in the art would have been motivated to modify the conventional system comprising links of fixed length to include a link of fixed length and a link of adjustable length as taught by Romanowicz to achieve high multiplication of the cylinder travel in relation to the lining height change and a high multiplication of the spragging force of the cylinder in relation to the supporting capacity of the lining, increasing concurrently with the height increase.
Applicant argues that the Office action fails to explain which “design consideration” would have motivated a person of ordinary skill to modify the lever 24 of Elsner to incorporate a jack as disclosed in Fletcher connected to the shield 20.  Examiner replies that Fletcher was only relied upon to teach the profile of the box link is rectangular.  Elsner in view of Romanowicz teaches a box link having a cylindrical profile and the design consideration that would have motivated one of ordinary skill to modify the lever as taught by Elsner in view of Romanowicz is to replace the cylindrical shape of the box link as disclosed by Elsner in view of Romanowicz with the rectangular shape as taught by Fletcher to prevent the rotation of the telescopic link, thereby optimizing the efficiency of movement of the box link because the rectangular shape would only allow linear movement of the link.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/22/2022